Exhibit 10.1 FIRST AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE – GROSS This FIRST AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE – GROSS (“First Amendment”) dated as of AUGUST 25, 2017, is entered into by and between FERRADO BAYVIEW, LLC, a Delaware limited liability company (“Lessor”), and ACCELERIZE INC. (formerly known as Accelerize New Media, Inc., a Delaware corporation) (“Lessee”). R E C I T A L S: A.Lessor and Lessee are parties to a certain STANDARD MULTI-TENANT OFFICE LEASE – GROSS dated January 8, 2014 (the “Original Lease”) which was amended by that certain Commencement Date Memorandum dated as March 21, 2014 (collectively the “Lease”) pursuant to which Lessee currently leases from Lessor those certain Premises consisting of approximately 10,396 Rentable Square Feet (“RSF”) commonly known as 20irch, Suite #250, Newport Beach, California (collectively the “Original Premises”), and more particularly described in the original Office Lease as amended. B.Defined terms which are used in this First Amendment without definition have the meanings given to them in the Lease. C.The Lease is scheduled to expire on February 28, 2018. D.Lessor and Lessee desire to extend the Lease Term (“Extended Lease Term”) and expand the Premises (“Expansion Premises”) upon the terms and conditions hereinafter set forth and to amend the Lease accordingly. A G R E E M E N T: NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants and agreements contained in this First Amendment and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as follows: 1.
